Citation Nr: 0014704	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Propriety of severance of service connection for Wolff-Parkinson-White 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating 
decision in November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which implemented a proposal in 
March 1998 to sever service connection for Wolff-Parkinson-White (WPW) 
syndrome.  


FINDING OF FACT

Whether the veteran currently has WPW syndrome is a question on which there 
is conflicting medical evidence; the RO's finding in January 1998 that she 
does have WPW syndrome did not involve an undebatable error.  


CONCLUSION OF LAW

A rating decision in January 1998, granting service connection for WPW 
syndrome, did not involve clear and unmistakable error.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.104(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that service connection will be severed only 
where evidence establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in diagnosis may 
be accepted as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the conclusion.  
38 C.F.R. § 3.105(d) (1999).  

In the veteran's case, a rating decision in January 1998 granted service 
connection for WPW syndrome, a heart condition, on the basis that the 
syndrome had been shown in service and after service.  Rating action in 
November 1998 severed service connection for WPW syndrome on the basis that 
there was not a current diagnosis of the condition.  The Board must 
consider the issue of whether the grant of service connection in January 
1998 involved clear and unmistakable error (CUE).  

The United States Court of Appeals for Veterans Claims (Court) has held 
that, in order to be CUE, an error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the outcome at 
the time it was made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The 
Court has also stated that CUE is a very specific and rare kind of "error."  
It is the kind of error of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).  

In the instant case, post service medical evidence includes treatment 
records from a service department hospital and VA records and reports.  

In December 1992, at a service department hospital, an electrocardiogram 
(ECG) was interpreted as showing WPW syndrome, type B.  In October 1995 and 
October 1996, the assessment was WPW syndrome.  

In October 1996, a VA cardiac consultation yielded an assessment of history 
of WPW, per patient, short PR interval seen on ECG is consistent with 
accessory pathway.  At a VA heart examination in January 1997, diagnoses 
included history of WPW syndrome; the examiner noted that a thallium stress 
test in August 1996 did not demonstrate any areas of reversible ischemia.  

A service department ECG in June 1997 showed a PR interval of 112.  

In March 1998, a rating board physician at the RO noted that a normal PR 
interval on ECG is 0.12 to 0.20 seconds and that the veteran's PR interval 
in June 1997 was 0.112 seconds.  He stated that WPW may turn on and off 
just as abnormal tachycardia causing syncope may turn on and off 
("paroxysmal"), like an electrical short circuit when the WPW is 'on'.  

On review of the medical evidence, the Board finds that reasonable minds 
could differ as to whether the veteran currently has a chronic condition of 
WPW syndrome.  In addition, the Board notes that the physicians who have 
examined the veteran and her medical records have not certified that the 
diagnosis of WPW syndrome made in service and after service by service 
department physicians was clearly erroneous.  That being the case, it 
cannot be said that the decision in January 1998 to grant service 
connection for WPW syndrome involved CUE.  Therefore, severance of service 
connection for WPW syndrome was not in accordance with applicable 
regulations.  38 C.F.R. § 3.105(d).  


ORDER

A grant of service connection for Wolff-Parkinson-White syndrome not having 
involved clear and unmistakable error, the appeal is granted and service 
connection is not severed.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals
 


